DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application

	Claims 1, 3-4 and 7 are pending.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant claim 7, filed on 04/01/2021 is not properly described in the application as filed. In particular, there was no indication in original specification as filed in paragraphs 0030, 0046, 00106-00108 and 00126 (where the applicant directed support) “further comprising treating inflammatory symptoms” and therefore raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating cancers of type glioblastoma and pancreatic cancer, established method of treating pancreatitis and tuberculosis, does not reasonably provide enablement for treating every known bacterial, viral, parasitic or protozoan infection with one treatment method of administering copper 1,1-dithiolato complex and disulfiram. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  (See In re Sichert, 196 USPQ 209 (CCPA 1977) with respect to prevention of cancers).  
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993), as cited above. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404, as cited previously.   
As applied to the instant fact situation:
(A) the instant claims are sufficiently broad so as to embrace a method of treating every known bacterial, parasitic or protozoan infection using one treatment method, for every infection in the world, of administering copper 1,1-dithiolato complex and disulfiram;
	(B) the nature of the invention is a method of treating every known bacterial, viral, parasitic or protozoan infection; 
(C) the state of the prior art is such that it is known that infections caused by bacterial, nematode, etc., all have different causes, affect different physiological processes, and are treated with different agents (Mackenzie; Expert Review of Anti-infective Therapy; 11(6), 539-541, 2013) (Silver; Clinical Microbiology Reviews, Jan 2011, 71-109). It is also known that developing drugs for gram-negative bacteria is challenging (Malcolm (Current Opinion in Pharmacology; 2014, 18;91-97)); 
(D) the level of one of ordinary skill in the art is that of a graduate level scientist or trained medical clinician; 
(E) the level of predictability in the art is low, as is true for chemical compositions, particularly when used to treat a human or mammal. It is known that infections caused by bacterial, nematode, etc., all have different causes, affect different physiological processes, and are treated with different agents (Mackenzie; Expert Review of Anti-infective Therapy; 11(6), 539-541, 2013) (Silver; Clinical Microbiology Reviews, Jan 2011, 71-109). It is also known that developing drugs for gram-negative bacteria is challenging (Malcolm (Current Opinion in Pharmacology; 2014, 18;91-97)); 
(F) the amount of direction for treating any of the claimed diseases or disorders provided by the inventors is limited to treating cancers of type glioblastoma and pancreatic cancer, established method of treating pancreatitis and tuberculosis. No data is provided for treating or preventing infection caused by any gram negative bacteria, any nematode for demonstrating claimed method and improvement in any of the symptoms associated with claimed infections;
(G) the existence of working examples is limited to the treating cancers of type glioblastoma and pancreatic cancer, established method of treating pancreatitis and tuberculosis; and 
(H) The quantity of experimentation needed: In order to enable the instantly claimed methods, a large quantity of experimentation would be necessary. In order to practice the instantly claimed invention of the instant claims, one of ordinary skill in the art would have to test the method of treating for every infection caused by bacteria, virus, protozoa etc.
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents predictably could be used to treat every known bacterial, viral, parasitic or protozoan infection as contained in the claim with no example in the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the instant application a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 is in an improper dependent form because claim 7 dependent on claim 1 recites “treating inflammatory symptoms”.  However, independent claim 1 on which claim 7 depends recites treating infection and thus does not include inflammation. 
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Response to rejection under 35 USC § 112 (a) Arguments
Applicant’s remarks, filed 04/01/2021 have been fully considered but not found persuasive.
 	Applicant argues that the instant specification provides method of treating cancer with oral dosing regimen and therefore a person of ordinary skill in the art would have predicted to apply the regimen to treat infection based on known use of disulfiram in treatment of pancreatitis and tuberculosis. Applicant argued that disulfiram may treat any infection as disulfiram prevents inflammasome activation etc. and using the mechanism discovered in a paper published (2020) four years after the instant application filing (2016).
This argument is not found persuasive.   This is because providing treatment of two cancers glioblastoma and pancreatic cancer does not give support in the instant specification that using a single treatment method can treat every single known infection in the world. Glioblastoma and pancreatic cancer are not infections and provides no enablement that method of treating Glioblastoma and pancreatic cancer, in general, may be useful in treating every known infection. There is no single switch of treating every infection and applicant has not shown any evidence that this single switch or treatment method can treat every infection from COVID-19 to gram-negative bacteria infection etc.   It is known that infections caused by bacterial, nematode, etc., all have different causes, affect different physiological processes, and are treated with different agents (Mackenzie; Expert Review of Anti-infective Therapy; 11(6), 539-541, 2013) (Silver; Clinical Microbiology Reviews, Jan 2011, 71-109). It is also known that developing drugs for gram-negative bacteria is challenging (Malcolm (Current Opinion in Pharmacology; 2014, 18;91-97)).  Applicant showing of inflammasome activation etc. and using the mechanism discovered in a paper published (2020) four years after the instant application filing (2016), in fact, shows that disufiram at the time of the filing of the instant application was not even known to affect inflammasome activation. Further, the paper published after filing of the instant application shows how disulfiram may be useful in treating inflammation related to sepsis.

    PNG
    media_image1.png
    180
    951
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    813
    media_image2.png
    Greyscale

The paper provided no evidence that at the time of filing of the instant application, a person of ordinary skill in the art would have used it for treating every known infection in the world and even treating of sepsis inflammation (which is not part of the instant specification). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623